Case 0:19-tp-60035-RKA Document 10 Entered on FLSD Docket 11/18/2019 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-TP-60035-ALTMAN



  UNITED STATES OF AMERICA,

  vs.

  STEVE ELVEUS
                    Defendant.
  _____________________________________/


        UNITED STATES= NOTICE OF APPEARANCE AS COUNSEL OF RECORD

          Undersigned counsel hereby files his Notice of Appearance as counsel of record for the

  United States of America in this cause. Please direct all future correspondence to the undersigned

  AUSA.

                                                      Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY

                                                 By: /s/ Marc S. Anton________
                                                     MARC S. ANTON
                                                     Assistant U.S. Attorney
                                                     Florida Bar No. 0148369
                                                     500 East Broward Blvd., Suite 700
                                                     Ft. Lauderdale, Florida 33394
                                                     Tel: (954) 660-5096
                                                     Fax: (954) 356-7230
                                                     Marc.anton@usdoj.gov


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 18, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF.

                                                      /s/ Marc S. Anton
                                                      MARC S. ANTON
                                                      ASSISTANT U.S. ATTORNEY
